DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant submitted substantive remarks in response to the latest Office action on 19 September 2022.  No claims were significantly amended, added or cancelled.   The submitted claims have been entered and are considered below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2022 is being considered by the examiner.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.   
Applicant first asserts that the prior art of record does not disclose “tillage tools”.   Applicant cites a passage from their specification to explicitly define the term.  Examiner acknowledges the definition, but notes the inclusion of “disc gangs”.  In Bassett, the closing wheels are illustrated to be a plurality of discs (see Fig. 1).   As more than one disc may be considered a “gang”, the plurality of discs of Bassett is interpreted to be equivalent to the “disc gang”.      
Related to this argument, applicant also asserts that the plurality of discs of Bassett are “closing wheels” and that tillage of the soil by the closing wheels would displace the planted seeds from their positions.    This would be true if the discs were implemented in the exact manner as taught by Bassett, but the teachings of Bassett are only addressing the claimed invention.  The invention only defines “tillage tools” supported by a frame and does not claim or define the timing of the seed tillage/furrowing relative to the discs (as noted by claim 1 defining “monitoring…before, after, or before and after the soil is tilled by the tillage tools.”).   Bassett’s disclosure (when viewed in light of applicant’s specification and limited claim language) is sufficient enough to read on the claimed elements at issue.  
However, if the plurality of discs denoted as #16 in Fig. 1 is insufficient to read on the claimed “tillage tools”, an alternative rejection exists.  Bassett also teaches “furrow-opening device is a V-opener 11 formed by a pair of conventional tilted discs” (see para. 0104).   
Applicant further asserts that the prior art of record does not disclose a sensor that would be “disposed to detect crop residue over the soil”.  Examiner disagrees.  
As highlighted by the applicant in their remarks, Strnad teaches that the sensor generates characteristics such as “crop residue 14 in the trench” (see para. 0015).   Simply stated, if there is soil in and under the trench of Strnad with which crop residue resides, then it is true that the “crop residue” detected by Strnad would be “over the soil”.   Examiner is unaware of crop farmland that is not made up of soil to a significant depth.     
The rejection is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (U.S. Patent Publication No. 2014/0116735) in view of Strnad, et al. (U.S. Patent Publication No. 2018/0114305, but citations referring to U.S. Provisional filing 62/159058).  
With reference to claim 1, Bassett discloses a tillage implement comprising: a frame operably supporting tillage tools (see Fig. 1, #12, #16; alternatively #11).  Bassett does not explicitly disclose the next claimed limitation.  A teaching from Strnad discloses a soil monitoring system comprising at least one ground-penetrating radar sensor operably supported from the frame (see Provisional filing para. 0012) and disposed to detect crop residue over soil before, after, or before and after the soil is tilled by the tillage tools (see Provisional filing para. 0015).  It would have been obvious to one of ordinary skill in the art to modify Bassett with the teaching of Strnad based on the motivation to improve a system that will image the seed trench to verify and ensure these critical factors are being achieved during planting operations and to enable automatic or remote adjustment of the planter while on-the-go based on the images.  
For claim 4, Strnad further discloses wherein the soil monitoring system is configured to determine an empirical comparison of soil properties (see Provisional filing paras. 0036-0037).  Strnad does not explicitly disclose percentage of soil covered by crop residue.  However, Strnad teaches elsewhere in the disclosure that crop residue is detected.  Further, Strnad makes is clear that many different empirical comparisons are possible when detecting soil properties.  A percentage of coverage of the soil is an elementary calculation that one of ordinary skill in the art would likely be successful in integrating into the teaching of Strnad.  It would have been obvious to one of ordinary skill in the art to integrate a determination of crop residue expressed in a percentage value based on the motivation to improve a system that will image the seed trench to verify and ensured these critical factors are being achieved during planting operations and to enable automatic or remote adjustment of the planter while on-the-go based on the images.  
With reference to claim 5, Bassett further discloses wherein the soil monitoring system further comprises a display monitor configured to visually display information based at least in part on the detected crop residue to an operator (see para. 00273).
Regarding claim 6, Bassett further teaches further comprising a tillage tool depth adjustment actuator configured to raise and lower at least some of the tillage tools independently of one another relative to the frame (see paras. 0307, 0336).  
With regards to claim 7, Bassett further discloses an angular adjustment actuator configured to angularly adjust at least some of the tillage tools with respect to the frame and a direction of travel (see paras. 0307, 0336, adjusting angle covers both direction of travel and with respect to frame simultaneously).
Referring to claim 8, Bassett further teaches a downforce actuator configured to increase or decrease a downforce of at least some of the tillage tools independently relative to the frame (see paras. 0307, 0336).
For claim 9, Bassett further discloses wherein the soil monitoring system is configured to receive GPS coordinates from a GPS receiver, and wherein the soil monitoring system is configured to generate a map of the crop residue (see para. 0290, Fig. 69).  
Claim 10 is rejected based on the citations and reasoning provided above for claim 1. 
With regards to claim 11, Bassett further discloses adjusting an angle of at least one of the tillage tools relative to the frame responsive to the detected crop residue (see paras. 0307, 0336).
Regarding claim 12, Bassett further teaches adjusting a height of at least one of the tillage tools relative to the frame responsive to the detected crop residue (see paras. 0307, 0336).
For claim 13, Bassett further teaches adjusting a height of the frame responsive to the detected crop residue (see paras. 0307, 0336).
With reference to claim 14, Bassett further discloses mapping the crop residue to GPS coordinates (see para. 0290, Fig. 69). 
Referring to claim 15, Bassett further teaches adjusting operation of a planter based on the mapped crop residue (see para. 0325, Fig. 69).  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (U.S. Patent Publication No. 2014/0116735) and Strnad, et al. (U.S. Patent Publication No. 2018/0114305, but citations referring to U.S. Provisional filing 62/159058), as applied to claim 1 above, in view of Wendte, et al. (U.S. Patent Publication No. 2013/0180742).  
For claim 2, Bassett does not explicitly disclose the claimed invention.  A teaching from Wendte discloses at least one height adjustment actuator configured to raise and lower the main frame with respect to a soil surface to adjust a depth of penetration of the tillage tools into the soil surface (see paras. 0021, 0022, 0108), and wherein the at least one actuator is configured to be adjusted in response to the detected crop residue (see paras. 0021, 0022, 0108).  It would have been obvious to one of ordinary skill in the art to modify Bassett with the teaching of Wendte based on the motivation to improve how a farmer may set the penetration depth of the rippers/subsoilers to a level below the maximum measured depth of the compaction layer.  
Regarding claim 3, Wendte further discloses wherein the soil monitoring system comprises instrumentation operably supported from the frame forward of the tillage tools and disposed to detect crop residue prior to the soil being tilled by the tillage tools (see paras. 0006, 0007) and instrumentation operably supported from the frame behind the tillage tools and disposed to detect crop residue after the soil was tilled by the tillage tools (see paras. 0006, 0007).  







Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663